Citation Nr: 1112389	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-38 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for central nervous system vasculitis, to include a seizure disorder and mad cow disease.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to March 1987.  He also had service with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the RO.  

The Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Initially, the Board acknowledges that the medical record reflects current treatment for seizure manifestations that are due to central nervous system vasculitis; however, a VA examination has not yet been afforded in this case.  

Although service treatment records are negative for a diagnosis of a seizure disorder, the Veteran recently testified that he experienced seizure activity in service, starting in late 1985 or early 1986 while serving in Germany.  Specifically, he described an incident when he suffered a grand mal seizure after fueling up a personnel carrier.  

The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss experiencing a seizure in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Significantly, the Veteran also testified that he had been treated for his seizure activity since 1990 by Dr. V at VA or UPMC.  

In addition, the submitted records from the Social Security Administration (SSA) show that he was deemed to have been disabled from working beginning on August 2, 2000.  

Hence, the Board finds it necessary to provide the Veteran with a medical examination to determine the nature and likely etiology of the claimed seizure activity or other neurological disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED the RO for the following action:
		
1.  The RO should take appropriate steps to contact the Veteran and request that he provide sufficient information, and if necessary, authorization to obtain any outstanding evidence relevant to the claim.  This should including any outstanding clinical records from Dr. V. at VA or UPMC pertaining to treatment received in 1990.  

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claim.  

After securing the necessary authorizations for release of this information, attempt to obtain copies of all records referred to by the Veteran not already on file.  

If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  After the development specified above has been completed to the extent possible, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed seizure disorder, to include central nervous system vasculitis and mad cow disease.  

The Veteran's claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's seizure activity or related manifestations are due to a disease process that had its clinical onset during his active service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Following completion of all indicated development, the RO should readjudicate the claim of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  




